Case: 17-13105      Date Filed: 02/14/2019     Page: 1 of 13


                                                               [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 17-13105
                             ________________________

                              Agency No. A089-427-907



NIDAL KHALID NASRALLAH,

                                                                      Petitioner,
                                          versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                             ________________________

                        Petition for Review of a Decision of the
                             Board of Immigration Appeals
                              _______________________

                                  (February 14, 2019)



Before TJOFLAT, WILLIAM PRYOR, and GILMAN, * Circuit Judges.

GILMAN, Circuit Judge:



*
  Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 17-13105    Date Filed: 02/14/2019    Page: 2 of 13


      Petitioner Nidal Khalid Nasrallah, a native and citizen of Lebanon, pleaded

guilty to two counts of receiving stolen property in interstate commerce. An

immigration judge (IJ) determined that one of those convictions made Nasrallah

subject to removal as an alien convicted of a crime involving moral turpitude, but

granted him a deferral of removal under the Convention Against Torture (CAT).

On appeal, the Board of Immigration Appeals (BIA) held that the IJ erred by

granting Nasrallah a deferral and ordered his removal.

      Nasrallah filed a timely petition for review, arguing that (1) the IJ acted with

prejudicial bias, (2) the BIA erred in determining that Nasrallah’s conviction

constituted a “crime involving moral turpitude,” (3) the BIA erred in concluding

that Nasrallah committed a “particularly serious crime,” and (4) the BIA erred in

overturning the IJ’s determination that Nasrallah was eligible for a deferral of

removal under the CAT. For the reasons set forth below, we DENY IN PART

AND DISMISS IN PART Nasrallah’s petition for review.

I.    BACKGROUND

      Nasrallah was 17 years old when he entered the United States on a tourist

visa in 2006. He became a lawful permanent resident the following year.

      On November 11, 2011, the United States government filed an indictment

against Nasrallah, charging him under 18 U.S.C. § 2315 with eight felony counts

of receiving stolen property in interstate commerce. The indictment alleged that


                                          2
              Case: 17-13105    Date Filed: 02/14/2019    Page: 3 of 13


Nasrallah knowingly purchased and received stolen cigarettes for the purpose of

resale. He allegedly purchased at least 273 cases of cigarettes, with a total

wholesale value of $587,096, in the course of eight separate transactions between

December 2010 and August 2011.

      Pursuant to a plea bargain agreement, Nasrallah pleaded guilty to two of the

eight counts, and the government dismissed the others. Nasrallah was then

sentenced to 12 months’ imprisonment on each count, to be served concurrently.

He was also ordered to forfeit all monetary proceeds from the resale of the stolen

property. Nasrallah began his sentence in August 2014 after the district court

permitted him to defer his sentence for one year so that Nasrallah could complete

his college degree.

      While Nasrallah was incarcerated, U.S. Immigration and Customs

Enforcement (ICE) determined that Nasrallah’s convictions under 18 U.S.C.

§ 2315 rendered him removable as an alien convicted of an “aggravated felony.”

The relevant statute defines an “aggravated felony” to include “a theft offense

(including receipt of stolen property) or burglary offense for which the term of

imprisonment [is] at least one year.” 8 U.S.C. § 1101(a)(43)(G). This prompted

Nasrallah to request the district court to reduce his prison sentence from one year

to 364 days, which the court did. As a result, Nasrallah was not classified as an

aggravated felon under 8 U.S.C. § 1101(a)(43)(G).


                                          3
              Case: 17-13105     Date Filed: 02/14/2019     Page: 4 of 13


      The government subsequently sought to remove Nasrallah under 8 U.S.C.

§ 1227(a)(2)(A)(i), which permits the removal of any alien convicted of a “crime

involving moral turpitude” committed within five years after the date of admission

for which a sentence of one year or longer may be imposed. Nasrallah then

applied for withholding of removal and CAT protection because these forms of

relief allow an individual convicted of a crime involving moral turpitude to avoid

removal. In Nasrallah’s application, he alleged that he would be tortured and

persecuted in Lebanon by groups such as Hezbollah and ISIS because of his Druze

religion and western ties.

      Nasrallah claimed that, while living in Lebanon, he and a friend encountered

members of Hezbollah on a mountain. The Hezbollah members shot guns in the

air and shouted for Nasrallah and his friend to stop. Nasrallah ran away and

jumped off a cliff to escape, severely injuring his back.

      The government also contended that Nasrallah had been convicted of a

particularly serious crime, making him ineligible for withholding of removal. See

8 U.S.C. § 1231(b)(3)(B)(ii). Nasrallah argued that his conviction under 18 U.S.C.

§ 2315 neither involved moral turpitude nor was a particularly serious crime.

According to the indictment, however, Nasrallah knowingly purchased the

cigarettes in question believing that they were obtained from violent thefts in

which individuals hijacked trucks and robbed guarded storage facilities. Nasrallah


                                          4
                Case: 17-13105   Date Filed: 02/14/2019    Page: 5 of 13


also procured $249,500 in cash to purchase the cigarettes, which the government

contends is an indication of a significant level of criminal sophistication and

organization.

      The IJ concluded that Nasrallah could be removed both because he had

committed a crime involving moral turpitude and because he had committed a

particularly serious crime. In explaining her reasoning, the IJ noted that cigarette

trafficking is connected to organized crime and terrorist groups. Although nothing

in the record suggests that Nasrallah was directly involved with such organizations,

the IJ reasoned that “all participation in the black market runs the risk of

supporting these entities” and “motivating their dangerous criminal activities.”

      The IJ nevertheless determined that Nasrallah was eligible for deferral of

removal under the CAT because he had established a clear probability of torture in

Lebanon. She relied on Nasrallah’s chance encounter with Hezbollah, background

evidence that the Lebanese government acquiesces in Hezbollah activity, and

information that ISIS targets the Druze in Syria and Lebanon. Moreover, the IJ

found that Nasrallah’s “western ties” could subject him to torture if he were

removed.

      Both the government and Nasrallah appealed the IJ’s decision to the BIA.

On appeal, the BIA agreed with the IJ’s conclusion that Nasrallah’s convictions

involved moral turpitude and were particularly serious crimes, but reversed the IJ’s


                                           5
              Case: 17-13105     Date Filed: 02/14/2019    Page: 6 of 13


grant of CAT protection. The BIA determined that Nasrallah’s single encounter

with Hezbollah did not constitute past torture and that generalized civil strife in

Lebanon did not show that Nasrallah would “personally be targeted for harm rising

to the level of torture if removed to Lebanon.” This timely petition for review

followed.

II.   ANALYSIS

      A.      Standard of review

      “We review only the [BIA]’s decision, except to the extent that it expressly

adopts the IJ’s opinion.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

“This court reviews administrative fact findings under the highly deferential

substantial evidence test.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir.

2004) (en banc). “In sum, findings of fact made by administrative agencies, such as

the BIA, may be reversed by this court only when the record compels a reversal;

the mere fact that the record may support a contrary conclusion is not enough to

justify a reversal of the administrative findings.” Id. at 1027. We review

conclusions of law de novo. Rivera v. U.S. Att’y Gen., 487 F.3d 815, 820 (11th

Cir. 2007).

      B.      Alleged prejudicial bias

      Nasrallah alleges that the IJ exhibited prejudicial bias by suggesting a

potential connection between Nasrallah’s black-market transactions and organized


                                           6
              Case: 17-13105     Date Filed: 02/14/2019    Page: 7 of 13


crime or terrorist activity. The IJ asked Nasrallah’s counsel for background

evidence about these organizations and the black market and then justified her

decision by using the evidence produced. Nasrallah further alleges that the IJ

prejudicially connected him to terrorism because of his Middle Eastern origins.

      The BIA concluded that the IJ did not exhibit bias. It noted that an IJ must

evaluate “the overall level of harm to the community” arising from any crimes

committed by an immigrant. The IJ found no evidence that Nasrallah was

personally involved in organized crime or terrorism, but she noted that illicit

cigarette trafficking often supports such activities. As stated by the IJ, “all

participation in the black market runs the risk of supporting these entities.”

      Nasrallah has failed to demonstrate that the IJ’s decision exhibits bias or that

her request for background information was based on Nasrallah’s race, religion, or

national origin. IJs have broad discretion to conduct their hearings, although an IJ

may violate a petitioner’s due process rights by failing to act as “an impartial trier

of fact.” Matter of Lam, 14 I. & N. Dec. 168, 171 (B.I.A. 1972); see also Bi Qing

Zheng v. Lynch, 819 F.3d 287, 297 (6th Cir. 2016) (noting that IJs must “ensure

that their positions as neutral arbiters do not take on that of advocates”). We

conclude that Nasrallah has failed to identify any prejudicial bias or impermissible

advocacy by the IJ.




                                           7
              Case: 17-13105     Date Filed: 02/14/2019    Page: 8 of 13


      C.     Crime involving moral turpitude

      Nasrallah next argues that the BIA erred in classifying his conviction as a

crime involving moral turpitude. We review questions of statutory interpretation,

such as whether an offense involves a crime of moral turpitude, “de novo, but defer

to the interpretation of the BIA if it is reasonable.” Cano v. U.S. Att’y Gen., 709

F.3d 1052, 1053 (11th Cir. 2013).

      The term “crime involving moral turpitude” is not defined by statute. But

this court in Cano stated that it involves “[a]n act of baseness, vileness, or

depravity in the private and social duties which a man owes to his fellow men, or

to society in general, contrary to the accepted and customary rule of right and duty

between man and man.” Id. (alteration in original) (quoting United States v.

Gloria, 494 F.2d 477, 481 (5th Cir. 1974)). “Whether a crime involves the

depravity or fraud necessary to be one of moral turpitude depends upon the

inherent nature of the offense, as defined in the relevant statute, rather than the

circumstances surrounding a defendant’s particular conduct.” Itani v. Ashcroft,

298 F.3d 1213, 1215–16 (11th Cir. 2002). To decide whether an offense

constitutes a crime involving moral turpitude, we apply a categorical approach and

look to the statutory definition of the crime rather than to the underlying facts of

the conviction. Cano, 709 F.3d at 1053. Any conviction under a statute

categorically involves moral turpitude when “the least culpable conduct necessary


                                           8
              Case: 17-13105     Date Filed: 02/14/2019     Page: 9 of 13


to sustain a conviction under the statute meets the standard of a crime involving

moral turpitude.” Gelin v. U.S. Att’y Gen., 837 F.3d 1236, 1241 (11th Cir. 2016)

(citation omitted).

      Nasrallah was convicted of receiving stolen property, in violation of

18 U.S.C. § 2315. A defendant violates this provision when he “receives,

possesses, conceals, stores, . . . sells, or disposes of any goods, wares, or

merchandise, securities, or money of the value of $5,000 or more . . . which have

crossed a State or United States boundary . . . , knowing the same to have been

stolen, unlawfully converted, or taken.” Id. The Board and our sister circuits have

consistently held that a crime involving the receipt of stolen property involves

moral turpitude if it “specifically requires knowledge of the stolen nature of the

goods.” See Matter of Salvail, 17 I. & N. Dec. 19, 20 (B.I.A. 1979); accord De

Leon v. Lynch, 808 F.3d 1224, 1232 (10th Cir. 2015); Hashish v. Gonzales, 442

F.3d 572, 576 n.4 (7th Cir. 2006); De Leon-Reynoso v. Ashcroft, 293 F.3d 633, 637

(3d Cir. 2002); Michel v. I.N.S., 206 F.3d 253, 263 (2d Cir. 2000); United States v.

Castro, 26 F.3d 557, 558 n.1 (5th Cir. 1994).

      Nasrallah argues, however, that receiving stolen property in interstate

commerce in violation of 18 U.S.C. § 2315 is not categorically a crime of moral

turpitude because that section lacks a separate element of unlawful or fraudulent

intent. But there is no requirement that a crime of moral turpitude have a separate


                                           9
             Case: 17-13105     Date Filed: 02/14/2019   Page: 10 of 13


intent element. Punishment under 18 U.S.C. § 2315 requires that the defendant

have knowledge that the items were stolen, unlawfully converted, or taken. That is

enough to qualify as a crime involving moral turpitude and thus bar Nasrallah from

withholding of removal. See Matter of Salvail, 17 I. & N. Dec. at 20.

      D.     Particularly serious crime

      Binding precedent holds that “[t]his Court lacks jurisdiction to review a final

order of removal if the alien is removable under 8 U.S.C. § 1227(a)(2)(A)(i) for

being convicted of a crime involving moral turpitude within five years of

admission for which a sentence of one year or longer may be imposed.” Keungne

v. U.S. Att’y Gen., 561 F.3d 1281, 1283 (11th Cir. 2009) (citing 8 U.S.C.

§ 1252(a)(2)(C); Vuksanovic v. U.S. Att’y Gen., 439 F.3d 1308, 1310 (11th Cir.

2006)). A petitioner so convicted is subject to what this court has referred to as the

“criminal-alien jurisdictional bar.” See Jeune v. U.S. Att’y Gen., 810 F.3d 792, 806

n.12 (11th Cir. 2016).

      Nasrallah is subject to this jurisdictional bar because of his conviction. We

therefore lack jurisdiction to review whether Nasrallah’s conviction involved a

particularly serious crime. See Keungne, 561 F.3d at 1283. Our review is limited

to “constitutional claims or questions of law.” See 8 U.S.C. § 1252(a)(2)(D).

      Nasrallah contends that the IJ and the BIA misapplied factors used to

determine whether he committed a particularly serious crime because he was


                                          10
              Case: 17-13105     Date Filed: 02/14/2019     Page: 11 of 13


convicted of a crime “solely against property.” He argues that crimes against

property are less likely to be considered a particularly serious crime. But see

Matter of Frentescu, 18 I. & N. Dec. 244, 247 (B.I.A. 1982) (recognizing that

“there may be instances where crimes (or a crime) against property will be

considered” particularly serious crimes), superseded in part by amendment to

8 U.S.C. § 1253(h)(2), as recognized in Matter of C-, 20 I. & N. Dec. 529, 533

(B.I.A. 1992).

      Nasrallah’s challenge, which asks us to reweigh the factors involved in that

discretionary determination, does not involve a constitutional claim or a question

of law. See Fynn v. U.S. Att’y Gen., 752 F.3d 1250, 1252 (11th Cir. 2014)

(“Argument that the IJ or BIA abused its discretion by improperly weighing

evidence is . . . insufficient to state a legal or constitutional claim.”). This court

therefore lacks jurisdiction to review the BIA’s particularly-serious-crime

determination regarding Nasrallah.

      E.     Deferral of removal

      Nasrallah’s final argument is that the BIA should have granted him a

deferral of removal under the CAT. To qualify for such a deferral of removal, an

applicant must demonstrate that he or she will more likely than not be tortured in

the country of removal. Torture is defined as:

      (1) [A]n act causing severe physical or mental pain or suffering;
      (2) [that is] intentionally inflicted; (3) for a proscribed purpose; (4) by
                                           11
             Case: 17-13105     Date Filed: 02/14/2019    Page: 12 of 13


      or at the instigation of or with the consent or acquiescence of a public
      official who has custody or physical control of the victim; and (5) not
      arising from lawful sanctions.

Matter of V-X-, 26 I. & N. Dec. 147, 153 (B.I.A. 2013) (citing 8 C.F.R.

§ 1208.18(a)). Under the relevant CAT regulations, the perpetrator must have

specifically intended to inflict severe physical or mental pain or suffering.

8 C.F.R. § 1208.18(a)(5).

      The BIA determined that Nasrallah’s isolated chance encounter with the

members of Hezbollah on a mountain in Lebanon did not constitute torture under

the CAT. Although the incident was undoubtedly traumatizing for Nasrallah and

his friend, the BIA reached this conclusion because there is no evidence that the

Hezbollah members “specifically intended to inflict such severe pain or suffering.”

See Jean-Pierre v. Att’y Gen., 500 F.3d 1315, 1323 (11th Cir. 2007) (citing

8 C.F.R. § 1208.18(a)(5)); see also Cole v. Holder, 659 F.3d 762, 773 (9th Cir.

2011) (“Acts that merely have the foreseeable result of inflicting harm are not

sufficient; the actor [must] intend the actual consequences of his conduct.”

(alteration in original) (internal quotation marks and citation omitted)). Because

Nasrallah presented no other instances of alleged past torture, the BIA found as a

matter of law that he had not been tortured in Lebanon. We agree with the BIA’s

determination.



                                          12
             Case: 17-13105     Date Filed: 02/14/2019   Page: 13 of 13


       Nasrallah also contends that the BIA erred in determining that he would not

likely be singled out for torture if he was removed. A determination about the

likelihood of future harm, however, is a finding of fact, not a question of law. See

Cole v. U.S. Att’y Gen., 712 F.3d 517, 533 (11th Cir. 2013) (holding that “we

cannot review the BIA’s decision that [petitioner] would not be tortured” because

“[t]he likelihood of harm is a factual question” and the criminal-alien jurisdictional

bar applies). This restricts our review of the BIA’s CAT determination to

Nasrallah’s legal and constitutional claims. See id.; Keungne, 561 F.3d at 1283.

We therefore lack jurisdiction to review Nasrallah’s argument about the likelihood

of future harm in Lebanon.

III.   CONCLUSION

       For all the reasons set forth above, we DENY IN PART AND DISMISS IN

PART Nasrallah’s petition for review.




                                          13